Exhibit 10.1

 

GENERAL RELEASE AND SEPARATION AGREEMENT

 

This General Release and Separation Agreement (“Agreement”) is entered into by
and between Capstone Turbine Corporation (“Capstone”) on the one hand, and Leigh
Estus (“Employee”), on the other hand.  Capstone and Employee shall be referred
to herein, collectively, as the “Parties.”  Employee enters into this Agreement
in accordance with Section 4.04 of the 2002 Capstone Turbine Corporation
Severance Pay Plan (the “Plan”) and in exchange and consideration for the
applicable severance payment for which Employee is eligible to receive under the
Plan, which in the case of Employee is $115,450.01 (the “Severance Payment”).
The Severance Payment will be paid in accordance with Section 4.03 of the Plan
which currently provides for payment in the same manner as Capstone’s regular
payroll practices.

 

1.             Employee’s last day of employment will be December 1, 2008 at
which time Employee will be paid all regular payroll earnings and accrued
vacation through that date.

 

2.             Employee agrees and warrants that, as of the time of execution of
this Agreement, he/she has not filed any complaints, Charges, applications,
grievances, or lawsuits against Capstone with any governmental agency or court,
including, but not limited to, Department of Fair Employment and Housing, the
United States Equal Employment Opportunity Commission, the Division of Labor
Standards Enforcement, the California Superior Court or the United States
District Court, or in any other forum whatsoever.

 

3.             Employee warrants and represents that he/she has not heretofore
assigned or transferred, or purported to assign or transfer, to any person or
entity, any claim or portion thereof, or interest therein, which Employee may
have against Capstone. Employee agrees to indemnify, defend and hold Capstone
harmless from and against any and all claims, based on or arising out of any
such assignment or transfer, or purported assignment or transfer of any claims
or portion thereof or interest therein.

 

4.             Except for obligations created herein and by the Plan, Employee
on behalf of himself/herself, his/her agents, spouse, heirs, assigns, attorneys
and representatives, hereby irrevocably and unconditionally releases, acquits
and forever discharges Capstone and each of its owners, parents, subsidiaries,
predecessors, successors, affiliates, administrators, representatives,
executors, assigns, and insurers and each and all of their agents, directors,
officers, employees, former employees, representatives, attorneys, partners, and
stockholders, and all persons acting by, through, under, or in concert with any
of them, (collectively, the “Capstone Releasees”) from any and all Charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, judgments, debts and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected, fixed or contingent which Employee now has,
owns, holds, or claims to have, claims to own, or

 

1

--------------------------------------------------------------------------------


 

claims to hold, or which Employee at any time heretofore had, owned, held or
claimed to have, claimed to own, or claimed to hold, or which Employee at any
time hereafter may have, own, hold or claim to have, claim to own, or claim to
hold, against the Capstone Releasees through the date of the execution of this
Agreement, and further including, without limitation, any and all claims which
might arise, or might have arisen, against the Capstone Releasees, under any
contract or policy, whether such contract or policy is written or oral, express
or implied, and any claims based upon any Federal, State or Local common law,
statutes, orders or regulations including, but not limited to, those prohibiting
discrimination on account of race, color, creed, religion, sex, sexual
harassment, national origin, age (including the Age Discrimination in Employment
Act of 1967 (“ADEA”), as amended), handicap or mental or physical disability,
perceived handicap or perceived mental or physical disability, marital status,
height, weight or sexual preference or orientation including, but not limited
to, the California Fair Employment and Housing Act, Cal. Gov’t Code §§ 12900 et
seq., 42 U.S.C. §§ 2000e et seq. (“Title VII”), the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq. (“ADA”), the California Moore—Brown—Roberti
Family Rights Act, Cal. Gov’t Code § 12945.2, the Family and Medical Leave Act,
29 U.S.C. §§ 2601 et seq., Labor Code §§ 132a 1101, 1102 and 1102.2, the
Workers’ Compensation Act, Labor Code §§ 3600 et seq., and/or any claims arising
under any federal or state labor law.

 

5.             All rights under California Civil Code section 1542, are hereby
expressly waived. Section 1542 of the California Civil Code reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

6.             Employee agrees and represents that he/she understands that by
executing this General Release he/she is releasing all claims he/she may have
against Capstone arising under the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq. (“ADEA”).  Employee acknowledges that, before signing this
General Release, he/she is entitled to twenty-one (21) full calendar days to
consider the terms of this Agreement, but, in signing this Agreement,
specifically waives that twenty-one (21) full calendar days consideration
period.  Employee also acknowledges that Capstone has advised him/her to consult
with an attorney, and that he/she has in fact consulted with an attorney,
concerning this General Release in general, and in particular with respect to
Employee’s release of claims under the ADEA.  Employee further acknowledges
that, following his/her signing of this General Release, he/she is entitled to
seven (7) full calendar days to revoke his/her release of any claims under the
ADEA – which seven (7) day period is non-waivable (the “Revocation Period”). 
Accordingly, this Agreement shall not become effective or enforceable until the
Revocation Period has expired.  In the event Employee revokes his/her release of
his/her ADEA claims within the Revocation Period, at Capstone’s election the
entire Agreement may become null and void in its entirety and any and all of
Capstone’s obligations hereunder, including, specifically, any obligation to
tender the Severance Payment may expire and become null and void.

 

2

--------------------------------------------------------------------------------


 

7.             Except for the Confidential Information and Invention Assignment
Agreement (the “Confidentiality Agreement”) signed by Employee at the time of
hire, this General Release sets forth the entire agreement between the Parties
hereto, and fully supersedes any and all prior agreements or understandings
between the Parties hereto pertaining to the subject matter hereto. Employee
hereby acknowledges and certifies that Employee will abide by all the terms and
conditions of the Confidentiality Agreement.

 

Having had a reasonable time in which to review and consider these terms, and
acknowledging that I have had full opportunity to consult with independent
counsel, I hereby agree and accept the above terms and conditions.

 

 

Dated:

November 19, 2008

 

  /s/ LEIGH ESTUS

 

 

 

Leigh Estus

 

 

 

 

 

 

 

 

 

 

 

Capstone Turbine Corporation

 

 

 

 

 

 

 

 

Dated:

December 1, 2008

 

By:

/s/ LARRY COLSON

 

 

 

Larry Colson

 

 

 

Sr. VP, Human Resources

 

3

--------------------------------------------------------------------------------